  Case: 3:18-cv-00185-TMR Doc #: 46 Filed: 01/13/21 Page: 1 of 3 PAGEID #: 1783




                        UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 GAYLE A. JOHNSON,                       :
                                         :
       Plaintiff/Counterclaim Defendant/ :  Case No. 3:18-cv-185
       Third-Party Plaintiff,            :
                                         :  Judge Thomas M. Rose
       v.                                :
                                         :
 UNITED STATES OF AMERICA                :
 DEPARTMENT OF TREASURY                  :
 (INTERNAL REVENUE SERVICE),             :
                                         :
       Defendant/Counterclaim Plaintiff, :
                                         :
       v.                                :
                                         :
 AKIL R. SHARIF,                         :
                                         :
       Counterclaim Defendant,           :
                                         :
       and                               :
                                         :
 DAY-MONT BEHAVIORAL HEALTH              :
 CARE INC.,                              :
                                         :
       Third-Party Defendant.            :
______________________________________________________________________________

     ENTRY AND ORDER DENYING, WITHOUT PREJUDICE, THIRD-PARTY
     PLAINTIFF GAYLE A. JOHNSON’S MOTION FOR DEFAULT JUDGMENT
       AGAINST THIRD-PARTY DEFENDANT, DAY-MONT BEHAVIORAL
                         HEALTH CARE INC. (DOC. 44)
______________________________________________________________________________

      This civil action is before the Court on the Motion for Default Judgment Against Third

Party Defendant, Day-Mont Behavioral Health Care Inc. (Doc. 44) (the “Motion”), filed by

Plaintiff/Counterclaim Defendant/Third-Party Plaintiff Gayle A. Johnson (“Johnson”). In the

Motion, Johnson asks that the Court issue an order of default judgment against Third-Party

Defendant Day-Mont Behavioral Health Care Inc. (“Day-Mont”). However, Johnson has skipped

                                            1
  Case: 3:18-cv-00185-TMR Doc #: 46 Filed: 01/13/21 Page: 2 of 3 PAGEID #: 1784




a necessary step in the process for obtaining a default judgment under Federal Rule of Civil

Procedure 55.

       To obtain a default judgment against a party pursuant to Rule 55, there must first be an

entry of default regarding that party made by the Clerk. Fed. R. Civ. P. 55(a), (b); Shepard Claims

Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190, 193 (6th Cir. 1986) (“entry of default is …

the first procedural step on the road to obtaining a default judgment”); Ramada Franchise Sys.,

Inc. v. Baroda Enters., LLC, 220 F.R.D. 303, 305 (N.D. Ohio 2004) (“an entry of default is a

prerequisite to a default judgment,” such that “a default judgment cannot be granted until a default

is entered by the Clerk”); see also 10A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice and Procedure § 2682 (4th ed.) (“[p]rior to obtaining a default judgment under

either Rule 55(b)(1) or Rule 55(b)(2), there must be an entry of default as provided by Rule 55(a)”).

“An entry of default and a default judgment are distinct events that require separate treatment.”

Ramada Franchise Sys., 220 F.R.D. at 304.

       Here, there is no default entered against Day-Mont. Based on a review of the docket entries

in this civil action, it does not appear that Johnson has ever applied to the Clerk for entry of a

default against Day-Mont. Therefore, the Motion is premature. Ramada Franchise Sys., 220

F.R.D. at 305. The Court does not express any opinion as to whether Johnson is entitled to an

entry of default or subsequent default judgment against Day-Mont.              See, e.g., Methe v.

Amazon.com.dedc, LLC, No. 1:17-cv-749, 2019 U.S. Dist. LEXIS 116916, 2019 WL 3082329, at

*1-2 (S.D. Ohio July 15, 2019) (setting forth a framework for consideration of a motion for default

judgment).

       For the reasons set forth above, the Court DENIES WITHOUT PREJUDICE the Motion

for Default Judgment Against Third-Party Defendant, Day-Mont Behavioral Health Care Inc.



                                                 2
  Case: 3:18-cv-00185-TMR Doc #: 46 Filed: 01/13/21 Page: 3 of 3 PAGEID #: 1785




(Doc. 44).

       DONE and ORDERED in Dayton, Ohio, this Tuesday, January 12, 2021.

                                                          s/Thomas M. Rose
                                                  ________________________________
                                                          THOMAS M. ROSE
                                                  UNITED STATES DISTRICT JUDGE




                                          3
